Per Curiam :
There was no error in rejecting the evidence offered. The controlling question was not whether there was in fact money in the hands of the plaintiff in error, but did he represent and declare to the defendants in error there was, and thereby induce them to part with their lumber and continue to furnish it. If he did, he must be held to his agreement to pay. The jury have found he did so declare and agree. Having, then, in an interview between the parties and Miggett, and by the consent of the latter, assumed the" obligation which would be binding on him if he actually had the money, he cannot relieve himself from that obligation by proving he had not.
Judgment affirmed.